Citation Nr: 1504785	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


INTRODUCTION

The Veteran served honorably from January 1969 to September 1970.  He passed in September 2007.  The Appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional evidence, including the November 2013 letter from Dr. Little, submitted after the file was transferred to the Board that has not been initially considered by the RO.  However, the file also includes a November 2013 written statement from the Appellant and her representative waiving RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Appellant.


FINDING OF FACT

The Veteran's service-connected Parkinson's disease is listed as a contributory cause of death on the death certificate.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) . 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

At the time of the Veteran's death, his service-connected disabilities consisted of hearing loss and tinnitus.  The original death certificate indicated the Veteran's cause of death in September 2007 was suicide due to gunshot wound to the chest.  After Parkinson's disease was added as a condition presumptively associated with Agent Orange exposure, the RO sent the Appellant a letter in October 2010, indicating the Veteran's case was being reviewed.  She then filed a formal claim for benefits.  In an October 2011 rating decision, retroactive service connection was awarded for Parkinson's disease, but service connection for the cause of death was denied.

While waiting for a hearing before the Board, the Appellant submitted an amended death certificate, dated in September 2013, showing Parkinson's disease as a significant condition contributing to death.  She then had a hearing before the undersigned in November 2013.  When asked how the Veteran's death certificate had been amended, the Appellant testified that she went to the medical examiner's office and that Dr. Little (the Veteran's treating physician) spoke with that office but she did not know if he submitted any documentation.  The Appellant was asked to obtain a letter from Dr. Little explaining how the Veteran's Parkinson's disease had contributed to his death.  A November 2013 letter from Dr. Little concluded that "it certainly is a possibility (even though not found in the medical records) that [the Veteran] could have been suffering from depression related to the Parkinson's."  

At the hearing, the Appellant's representative cited to Fast Letter 13-04 (March 22, 2013) as supporting a grant of benefits.  That letter dealt with procedures for processing claims and indicated that if a service-connected disability was a contributory cause of death on the death certificate, then it should be presumed that it contributed substantially and materially to the Veteran's death.

Dr. Little's letter offers little in the way of rationale for how he concluded the Veteran's Parkinson's disease contributed to his death.  Although Dr. Little was the Veteran's treating physician, his opinion is couched in speculative terms ("certainly is a possibility", "could have been"), and Dr. Little freely admits that depression was not shown in the Veteran's medical records.

Although the death certificate was amended to show Parkinson's disease as a contributory cause of death, Fast Letter 13-04 is not binding upon the Board.  As provided by 38 C.F.R. § 19.5 , the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs. The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. § 7104(c) . 

However, this Fast Letter creates an inequitable situation, in that presumably the RO would grant this claim if it still had jurisdiction, but the case is now at the Board.  While the Board is not bound by the Fast Letter, the Appellant should not be denied benefits simply because she exercised her right to appeal.  Therefore, even though the medical evidence here is not very convincing, the Board will grant the claim, giving the amended death certificate considerable weight, and resolving all doubt in the Appellant's favor. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


